Citation Nr: 0126139	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  94-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcerated scar 
on the right shin.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left knee, affecting muscle group 
XIV, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to increased 
disability ratings for PTSD and residuals of a shell fragment 
wound to the left knee, and from a June 1993 rating decision 
by the RO, which denied entitlement to service connection for 
a right leg disability.

This case was before the Board previously in November 1996, 
October 1997, and July 1998.  Each time, the Board remanded 
the case to the RO for additional development.

On August 7, 2001, a hearing was held in Washington, D.C., 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2001).  A transcript of that hearing has 
been associated with the record on appeal.

The issue regarding the appellant's right leg disability has 
been rephrased to reflect more accurately the appellant's 
contentions and testimony at the August 2001 hearing.



REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claims.  The Board notes that in its prior 
remands the RO was requested to review the evidence, 
specifically VA outpatient treatment records of August 1992 
showing x-ray evidence of a metallic foreign body in the 
veteran's right leg and treatment for an ulcer on his right 
leg, as well as an April 1993 record of a healed recurrent 
infection on his right leg, and issue a supplemental 
statement of the case addressing all the issues on appeal, 
particularly the appellant's claim of entitlement to service 
connection for a right leg disability.  Additionally, the RO 
was requested to consider the change in the regulations 
governing evaluations of muscle injuries and mental 
disorders, effective July 3, 1997 and November 7, 1996, 
respectively, and provide the appellant with a "summary of 
the applicable laws and regulations" and "a discussion of 
how such laws and regulations affect the determination."  
38 C.F.R. § 19.29 (2001).  Moreover, the prior remands 
indicated that due to the appellant's documented combat 
service, the RO should consider 38 U.S.C.A. § 1154 (West 
1991) governing statements and claims of combat veterans.  
Further, a review of his claims pursuant to 38 C.F.R. 
§ 3.321(b) (2001) governing extraschedular evaluations should 
be made.  A review of the record reveals that none of the 
above noted development has occurred.  

In addition, the July 1998 remand form the Board directed the 
RO to obtain records of treatment of the appellant at the VA 
medical facility in Coral Gables, Florida, in 1969-70, and at 
the VA medical facilities in Miami, and Riviera Beach, 
Florida, from 1975 to present.  The claims file already 
included records from the facilities in Miami and Riviera 
Beach for the period from February 1985 to June 1994.  In 
response, the RO obtained additional treatment records for 
the period from December 1999 to May 2000.  However, neither 
the records from Coral Gables, Florida, nor the records from 
the Miami and Riviera Beach facilities for the period from 
1975 to February 1985 have been obtained.  Curiously, the RO 
did receive a response from the National Personnel Records 
Center that service medical records from the Coral Gables 
facility were not available.  Accordingly, because these 
records may be probative of the appellant's claim of 
entitlement to service connection for an ulcerated scar on 
the right shin, the Board finds that these records should be 
obtained and associated with the claims file.

The Court has held that a remand by the Board confers on an 
appellant the right, as a matter of law, to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Given this holding, and the RO's failure to comply with the 
Board's prior remands, the Board finds that this claim must 
be remanded for a fourth time prior to consideration of the 
appellant's claims.

The record shows that the appellant has failed to show up for 
scheduled examinations on two separate occasions, in January 
1997, after the initial Board remand, and in December 1997, 
after the second Board remand.  In November 1997, the RO sent 
the veteran a letter containing notice of the consequences of 
failing to report for his VA examinations, to be scheduled by 
the VA medical facility.  This letter was not returned to the 
VA.  Although the Board earlier found that the appellant had 
been notified of the consequences of failing to report and 
that the appellant had failed to provide any explanation for 
his failure to report for the examinations, the appellant and 
his spouse testified at the August 2001 hearing that, while 
the appellant had been notified that VA examinations were to 
be scheduled, he was never notified of the appointment for 
the examinations.  The appellant was a credible witness at 
the hearing.  Because of his concern about his case, he spent 
a substantial sum of money to travel from his Florida home to 
Washington, D.C., to testify before the Board.  The appellant 
has not shown an aversion to seeking medical treatment in 
general or at VA facilities specifically.  Therefore, the 
Board accepts the appellant's explanation as good cause for 
his failure to report for prior VA examinations.  Because the 
appellant has not had a VA examination in almost nine years, 
a final attempt to schedule examinations of the appellant 
should be made.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the appellant in developing the facts 
pertinent to his appeal, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and its implementing 
regulations are fully complied with and 
satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for his 
PTSD, his left knee disability, or the 
scar, or ulceration or other residuals) 
on his right shin.  After securing the 
necessary release, the RO should obtain 
any records that are not already 
associated with the claims folder.

3.  The RO should schedule the appellant 
for a VA scars examination to determine 
whether the appellant has an ulcerated 
scar on his right shin that was incurred 
in service.  The examiner should obtain a 
history of this disorder from the 
appellant.  If the appellant has a scar, 
the examiner should opine whether is it 
"at least as likely as not" that the scar 
was incurred during the appellant's 
military service.

The RO should schedule the appellant 
for a VA muscles examination to determine 
the severity of the appellant's service-
connected shell fragment wound of the left 
knee.  The examiner should be provided 
with a copy of 38 C.F.R. § 4.56 Evaluation 
of muscle disabilities.  The examiner 
should review the appellant's service 
medical records in order to obtain the 
history of the appellant disability.  The 
examiner should note in the examination 
report that the appellant's service 
medical records and the copy of the 
regulation were reviewed prior to the 
examination.  The examiner should identify 
all residuals for the appellant's injury.

The RO should schedule the appellant 
for an appropriate VA examination to 
determine the severity of the appellant's 
service-connected PTSD.  All necessary 
tests and studies should be conducted.

The RO should obtain clear evidence 
(such as a timely, correctly-addressed 
letter to the appellant notifying him of 
the time and place of the examinations) 
that the appellant was notified of the 
examinations.  This evidence should be 
associated with the claims folder.

4.  The RO should also attempt to secure 
copies of all VA outpatient and inpatient 
treatment records, including archived 
records, pertaining to the veteran from 
the VA medical facility in Coral Gables, 
Florida, for the period from 1969 to 
1970.  Additionally, the RO should 
attempt to secure copies of all VA 
outpatient and inpatient treatment 
records, including archived records, 
pertaining to the veteran from the VA 
medical facilities in Miami and Riviera 
Beach, Florida, for the periods from 1975 
to February 1985, and from January 1994.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, as 
well as the new regulations governing 
evaluations of muscle injuries and mental 
disorders, 38 U.S.C.A. § 1154 (West 1991), 
the extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (2001), and the VA 
outpatient treatment records, specifically 
those in August 1992 and on April 7, 1993 
addressing treatment of his right leg.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, including all pertinent regulations 
and laws, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


